Citation Nr: 0717285	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  00-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claims on 
appeal.  These issues were remanded for further development 
in May 2002 and August 2003.  That development having been 
completed, these claims now return before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates 
that the veteran does not currently have PTSD; the 
preponderance of the evidence of record indicates that the 
veteran does not have any chronic psychiatric disability 
related to service.

2.  The veteran was born in January 1949; he indicates that 
he has a 9th grade education and experience as a laborer.  
His disabilities include benign prostatic hypertrophy, spinal 
arthritis, hypertension, peptic ulcer disease, and a 
depressive disorder.

3.  The evidence is in equipoise as to the question of 
whether the veteran is currently permanently and totally 
disabled from a nonservice-connected disability which is not 
the result of willful misconduct.


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder, to include post 
traumatic stress disorder, was not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).

2.  Resolving all doubt in the veteran's favor, entitlement 
to a permanent and total disability rating for nonservice 
connected pension purposes is granted.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.3, 3.6 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2004 and 
October 2004.  The originating agency asked the veteran to 
submit any pertinent evidence in his possession, and informed 
him of the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examinations.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying the veteran's claim of service 
connection for a psychiatric disability, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) as to this issue.  As to the grant of 
entitlement to a permanent and total disability rating for 
pension purposes, the Board points out that the RO will be 
responsible for addressing any notice defect with respect to 
the effective date element of the award.  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The Board will address the evidence of record as pertinent, 
particularly, the veteran's VA treatment records and reports 
of VA examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a chronic 
acquired psychiatric disorder, to include PTSD.  The veteran 
did not exhibit chronic psychiatric symptomatology in service 
or for many years thereafter.  The Board finds that the 
preponderance of the evidence of record indicates that the 
veteran does not have a current diagnosis of PTSD.  The Board 
does recognize that several of the veteran's VA outpatient 
treatment records diagnose the veteran with PTSD.  However, 
these records do not include a thorough review of the 
veteran's records, with recitation of his military, work, and 
psychiatric history and a mental status interview.  The Board 
finds more probative a January 2005 report of VA examination, 
which indicated that the veteran did not have a current 
diagnosis of PTSD, and that his current diagnosis of a 
depressive disorder was not related to his service.  The 
Board finds this report especially probative because it was 
offered by a medical doctor, and was based on a complete 
evaluation of the veteran, and a thorough review of the 
veteran's claims file and treatment notes.  This report 
clearly indicates that the veteran does not have PTSD, and 
that his current psychiatric disorder is not related to 
service.

Thus, the Board finds that the preponderance of the evidence 
of record shows that the veteran does not have PTSD, and that 
his current psychiatric disorder is not related to service.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to a permanent and total disability rating for 
pension purposes (a nonservice connected pension.)

Veterans are entitled to VA nonservice-connected pension 
benefits if they are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, provided that they have the requisite 
service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  
A veteran meets the necessary service requirements if he 
served in active military, naval, or air service under one of 
the following conditions: 1) for 90 days or more during a 
period of war; 2) during a period of war and was discharged 
or released from service for a service-connected disability; 
3) for a period of 90 consecutive days or more and such 
period began or ended during a period of war; or 4) for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3(a).

VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying the character of a 
claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 
Vet. App. 530 (1992).

Here, the Board finds that the appellant is a veteran, and 
that he completed more than 90 days of active service.  His 
period of active service did occur during a period of war.  
Therefore, the remaining question is whether the veteran is 
permanently and totally disabled from a nonservice-connected 
disability which is not the result of willful misconduct.

Resolving all doubt in favor of the veteran, the Board finds 
that he is permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, such that he should be entitled to a 
nonservice connected pension.  In this regard, although a 
January 2005 report of VA psychiatric examination found the 
veteran to have a Global Assessment of Functioning (GAF) of 
55, and indicated that his psychiatric symptoms do not 
preclude employment, a separate January 2005 report of VA 
examination indicated that the veteran was unemployable due 
primarily to psychiatric disability.  Furthermore, VA 
treatment records show that the veteran has several physical 
maladies, including benign prostatic hypertrophy, 
hypertension, peptic ulcer disease, and arthritis of the 
spine.  During recent hospitalizations, his GAF levels have 
ranged from moderate to serious impairment in his 
psychological functioning.  The veteran is now in his late 
50's, has only a ninth grade education, and has employment 
experience as a laborer.  The Board considers the evidence 
therefore to be at least in equipoise as to the question of 
whether the veteran is currently permanently disabled and 
unable to work.

Thus, the Board finds that the evidence is in equipoise as to 
the question of whether the veteran is permanently and 
totally disabled from a nonservice connected disability, and 
as to the question of whether the veteran's disability is the 
result of willful misconduct.  As the evidence is in 
equipoise, the Board finds that the veteran should be granted 
the benefit of the doubt, and entitlement to VA nonservice-
connected pension benefits is therefore granted.


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD), is denied.

Entitlement to a permanent and total disability rating for 
nonservice connected pension purposes is granted, subject to 
the controlling regulations applicable to the provision of 
monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals          


 Department of Veterans Affairs


